Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2022 has been entered.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Carlo Ocampo (Reg. No. 65328) on 09/07/2022.

The application has been amended as follows: 

Claim 1 (Currently-Amended): A display device comprising: 
a flexible substrate including an active area and a bezel area disposed outside the active area, the active area including a module area in which multiple holes are provided; 
a back plate disposed on a first surface of the flexible substrate, and being provided with an opening disposed corresponding to the module area; 
a buffer layer disposed on a second surface of the flexible substrate; 
a thin-film transistor and wire formation layer disposed on the buffer layer, and including a thin-film transistor and wire on the module area and multiple light-transmitting areas disposed corresponding to the multiple holes on the module area; 
a light-emitting element layer including pixels on the opening and a bank layer dividing the pixels and disposed corresponding to the multiple holes; 
an encapsulation layer disposed over the opening;
 a polarizing film disposed over the opening; and 
a module  disposed in the opening of the back plate and disposed under the multiple holes, 
wherein the module receives light from outside through the polarizing film, the encapsulation layer, the bank layer, the multiple light-transmitting areas, the multiple holes, and the opening.



Allowable Subject Matter
Claims 1-20 are allowable.

The following is an examiner’s statement of reasons for allowance: 
Upon conclusion of a comprehensive search of the pertinent prior art, the Office indicates that the claims are allowable.

Regarding independent claims 1 and 19, patentability exists, at least in part, with the claimed features of “ a buffer layer disposed on a second surface of the flexible substrate; a thin-film transistor and wire formation layer disposed on the buffer layer, and including a thin-film transistor and wire on the module area and multiple light-transmitting areas disposed corresponding to the multiple holes on the module area; a light-emitting element layer including pixels on the opening and a bank layer dividing the pixels and disposed corresponding to the multiple holes; an encapsulation layer disposed over the opening; a polarizing film disposed over the opening; and a module r disposed in the opening of the back plate and disposed under the multiple holes, wherein the module receives light from outside through the polarizing film, the encapsulation layer, the bank layer, the multiple light-transmitting areas, the multiple holes, and the opening.”
Regarding independent claim 6, patentability exists, at least in part, with the claimed features of, “a thin-film transistor and wire formation layer disposed on one surface of the second flexible substrate, and including a thin-film transistor and wire on the module area and multiple light-transmitting areas disposed corresponding to the opening on the module area; a light-emitting element layer including pixels on the opening and a bank layer dividing the pixels; an encapsulation layer disposed over the opening; and a module received within the opening of the back plate, wherein at least one of the first flexible substrate and the second flexible substrate have multiple holes that correspond to the multiple light-transmitting areas, respectively, the module receives light from outside through the encapsulation layer, the bank layer, the multiple light-transmitting areas, the multiple holes, and the opening, and wherein the first flexible substrate is disposed on an upper surface of the back plate, and the second flexible substrate is disposed on a lower surface of the thin-film transistor and wire formation layer.”
Baek et al US Pub No. 11137645 B2, Yoo et al US Pub  No. 20210255665 A1, as well as, Kim et al US Patent No. 11024682 B2 are all cited as teaching some elements of the claimed invention including a module (camera, sensor) for display device . However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Amendment
Applicant’s amendment and RCE filed on 07/27/2022 has been fully considered and finds the claims allowable with the examiner’s amendments.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841